DISMISS; and Opinion Filed October 8, 2015.




                                             In The
                                                                           QI:nurt nf Appeals
                       lJ1ift~   lli.strict nf ID.exa.s at llalla.s
                                       JUDGMENT

WILLIAM SEDRIC AUTREY, Appellant                 On Appeal from the 296th Judicial District
                                                 Court, Collin County, Texas
No. 05-14-01381-CR        V.                     Trial Court Cause No. 429-81194-10.
                                                 Opinion delivered per curiam before Justices
THE STATE OF TEXAS, Appellee                     Lang-Miers, Brown, and Schenck.

       Based on the Court's opinion ofthis date, we DISMISS the appeal.


Judgment entered this 8th day ofOctober, 2015.
Order entered October 8, 2015




                                          In The
                                  QI:ourt of §ppeal~
                        jftftb 11Bi~trict of 'lltexa~ at mana~
                                   No. 05-14-01381-CR

                        WILLIAM SEDRIC AUTREY, Appellant

                                             v.
                           THE STATE OF TEXAS, Appellee

                    On Appeal from the 296th Judicial District Court
                                 Collin County, Texas
                         Trial Court Cause No. 429-81194-10

                                         ORDER
                      Before Justices Lang-Miers, Brown, and Schenck

      Based on the Court's opinion of this date, we DIRECT the Clerk of the Court to issue the

mandate in this appeal INSTANTER.


                                                   Is/   ELIZABETH LANG-MIERS
                                                         JUSTICE
\

    -1 :c;~ L
    Dallas, Texas 75202
                                                                                                                                              '       --,.:~
                                                                                                                                                0:2 1 p                                            $ 000.48 5
                                                                                                                             ~r,!.: 00 1)08') ;z;·4 OCT 03 2015
                                                                                                                              . . . . . , . . , fv1AiLED FROM ZIP CODE 7r1201




                                             CASE: 05-14-01381-CR
                                                                                 • ....... ,..........~,......."'[T
                                             WILLIA          I      l'.   -1.,                                        ::;   ~:b                                                            (~ ~~ -- '':.J

                                                                                                       -'R ~t.· ~ ~J .ii r>J            ~   t.J           '::_'i ~ -~-~   ·u .t:   }':-"

                                                Rf                        NOT                 DE~rv~~A3LE
                                                                                                        JNABLE                         TO -
                                                                                                                                                                           .1.DD~-~ s::~i:.D
                                                                                                                                                                          ~lA.~~D

                                                             r
                                                                                                                                                                                                                                '

                                            'Jil
                                                         ~
                                                         -..v ' -
                                                                    ~
                                                                    ~
                                                                                      ~'"";ft,"""ji~,L""~-
                                                                                      .J:o...uc;;...v"UJ..o...•.t-;.t
                                                                                                                                  ~~
                                                                                                                                                            *--#~95-2:S7S::-                                          3·3
                                                                                                        1~ ·                                      t
                                                                                                                                                                1 j~i!qidi1i\dt
                                                                           1     I!       !       i               I                    i "-           L                                                     ~     l    \    l
                                                                            \\ H; ~ '~ l i i 1 i H                nil~! 1         ll H Hi 1 l d            1~                                           ~   t   L' HI~ 1' ~